Citation Nr: 0701876	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a nervous 
condition. 

3.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran's hypertension was first diagnosed 
approximately 17 years after service, and has not been 
medically linked to service.  

2.  The veteran's nervous condition was first diagnosed 
approximately seven years after service, and has not been 
medically linked to service. 

3.  The veteran's right foot disability was caused by a work-
related injury approximately 17 years after service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  A nervous condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

3.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A.     § 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including hypertension and 
psychoses, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137 (West Supp 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).  

A compensable (10 percent) disability rating for hypertension 
is warranted for diastolic pressure of predominantly 100 or 
more or systolic pressure of predominantly 160 or more; or if 
a claimant has a history of diastolic pressure of 
predominantly 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006). 

In this case, the veteran's service medical records make no 
reference to high blood pressure.  Of particular relevance, 
his blood pressure was noted to be 98/58 at his separation 
examination in March 1981.  There is also no indication that 
he was on medication for high blood pressure.  Thus, the 
veteran's service medical records provide highly probative 
evidence against the veteran's claim. 

The record also shows that hypertension was not diagnosed 
until many years after service.  In this regard, in a January 
2002 letter, M.Y., M.D., indicated that the veteran developed 
hypertension following a significant foot injury (such a 
finding provides more evidence against this claim).  The 
record shows that this injury occurred in 1998, approximately 
17 years after his separation from active duty.  This 17-year 
period between the veteran's separation from active duty and 
the onset of hypertension provides highly probative evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability)

The Board also reviewed VA outpatient treatment records dated 
from 2003 to 2005, as well as medical records associated with 
his claim for Social Security Administration (SSA) benefits, 
several of which note treatment for the veteran's 
hypertension.  However, none of these records includes a 
medical opinion concerning the etiology or date of onset of 
this condition.  Thus, since none of these records indicate 
an association between hypertension and service, indicating a 
condition that began many year after service with no 
connection to service, they also provide probative evidence 
against the veteran's claim.

In sum, there is no evidence that the veteran's hypertension 
had its onset either in service or during the one-year 
presumptive period after service, and no medical evidence 
relating his hypertension to service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypertension.  
Accordingly, the appeal is denied. 

II.  Nervous Condition

The veteran's service medical records make no reference to 
psychiatric problems, thereby providing highly probative 
evidence against his claim.  In fact, medical evidence 
indicates that the veteran developed a nervous condition 
shortly after his mother died in 1988. 

In a January 2002 letter, Dr. M.Y. notes the veteran's 
history of a nervous breakdown in 1986 following the death of 
his mother (another finding that provides evidence against 
this claim).  A May 2003 VA outpatient treatment record also 
attributes the veteran's psychiatric symptoms the stress 
surrounding his mother's death in 1988.  The diagnosis was 
major depressive disorder with psychotic symptoms.  
Subsequently dated VA outpatient treatment records as well as 
SSA records list diagnoses of schizophrenia and depression, 
but make no reference to the veteran's period of military 
service, providing more evidence against this claim, 
indicating a disorder that began after service with no 
connection to service, with records indicating an association 
to factors other than service.  

In conclusion, the post-service medical evidence attributes 
the veteran's nervous condition to the death of his mother, 
which occurred approximately seven years after his separation 
from active duty.  These records therefore provide highly 
probative evidence against the veteran's claim.  Indeed, in a 
statement dated in August 2004, the veteran himself 
attributed his nervous condition to the death of his mother 
in 1988.  Accordingly, the appeal is denied. 

III.  Right Foot Disability

The veteran is seeking service connection for a right foot 
disability.  Although his service medical records show that 
he sprained his right ankle in April 1980, they make no 
reference to any injury involving his right foot.  Instead, 
the record shows that the veteran's right foot disability was 
caused by a severe work-related injury in 1998, which 
eventually resulted in amputation of half his right foot.  

The veteran was treated at Natchez Regional Medical Center in 
June 1998 after sustaining a traumatic crush injury to his 
right foot while working at a saw mill.  The veteran 
initially underwent open reduction and internal fixation of 
the second, third, fourth, and fifth right metacarpals.  
However, after the foot became infected, he was admitted to 
the University of Mississippi Medical Center in June 1998, 
where he underwent traumatic amputation of half of his right 
foot.  Both VA and private treatment records show continued 
follow-up treatment for residuals of this post-service 
injury.

Thus, since the record clearly shows that the veteran's right 
foot disability was caused by a work-related injury 
approximately 17 years after his separation from active duty, 
the preponderance of the evidence is against the veteran's 
claim.  Hence, the appeal is denied.  
V.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  

The Board also finds that a VA examination is not necessary 
to determine whether his hypertension, nervous condition, and 
right foot disability are related to service.  As already 
discussed, none of these conditions are noted in the 
veteran's service medical records.  Moreover, the veteran's 
hypertension was first diagnosed approximately 17 years after 
service, his nervous condition was first diagnosed 
approximately seven years after service, and his right foot 
disability is clearly related to a post-service injury in 
1998.  See 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA.

ORDER

Service connection for hypertension is denied. 

Service connection for a nervous condition is denied. 

Service connection for a right foot disability is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


